DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Amendment filed on 1/26/2021 for application number 16/146,892.
Examiner’s Amendments
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in a telephone interview with Applicant’s representative, Mr. Spencer Thevenin (Reg. No. 76,644) and Mr. Kevin Grange (Reg. No. 60,793) on April 15, 2021.  During the telephone conference, Mr. Thevenin and Mr. Grange have agreed and authorized the Examiner to amend Claims 1, 4, and 16 and to cancel claims 15 and 19.

Claims
Replacing Claims 1, 4, and 16 and canceling claims 15 and 19 as following:


Claim 1:	 (Currently Amended)  One or more non-transitory computer readable media comprising instructions that, when executed by one or more processing devices, cause the one or more processing devices to perform operations comprising:
receiving a sharing request to share access of a directory with a second web services account that lacks access to the directory, wherein a first web services account has administrative privileges to the directory, and wherein the sharing request is received from a first one of the first web services account and the second web services account;
receiving an acceptance of the sharing request from a second one of the first web services account and the second web services account;
making a determination to share access of the directory to the second web services account including determining that the second web services account and the first web services account share and organizational group;
determining that the organizational group comprises a service control policy that permits sharing of the directory, wherein the directory is managed by a domain controller that runs within a first virtual private cloud (VPC) and the second web services account is associated with a second VPC;
storing an access permission record for the access to the directory by the second web services account in a data store;
generating a virtual directory for the second web services account, wherein the virtual directory permits the second web services account access to the directory from the first web services account, wherein the virtual directory comprises one or more virtual resources that are representations of resources on the directory, and wherein the virtual directory further comprises a reference to the directory;

automatically grant access to the directory for the second web services account
	
Claim 4:	 (Currently Amended)  A computer-implemented method comprising:
receiving a sharing request to share a directory with a second web services account;
making a determination to share access to [[a]] the directory between a first web services account that has administrative privileges to the directory and [[a]] the second web services account that lacks access to the directory including determining that the second web services account and the first web services account share an organizational group;
determining that the organizational group comprises a service control policy that permits sharing of the directory, wherein the directory is managed by a directory service that executes within a first on-demand configurable pool of shared computing resources, and wherein the second web services account is associated with a second on-demand configurable pool of shared computing resources;
generating a virtual directory for the second web services account, wherein the virtual directory permits the second web services account access to the directory from the first web services account, wherein the virtual directory comprises one or more virtual resources that are representations of resources on the directory, and wherein the virtual directory further comprises a reference to the directory;

automatically granting access to the directory for the second web services account 


Claim 15:	 (Canceled)  

Claim 16:	 (Currently Amended)  (Previously presented) A system comprising:
a first on-demand configurable pool of shared computing resources that act together to provide a directory that is managed by a directory service;
a second on-demand configurable pool of shared resources associated with a first web services account that has administrative privileges to the directory;
a third on-demand configurable pool of shared resources associated with a second web services account; and
one or more processing devices from at least one of the first on-demand configurable pool of shared computing resources, the second on-demand configurable pool of shared resources or the third on-demand configurable pool of shared resources that operate together to perform the following comprising:
receive a sharing request to share the directory with the second web services account, wherein the sharing request is received from a first one of the first web services account and the second web services account;
make a determination to share access to the directory with the second web services account including determine that that the second web services account and the first web services account share an organizational group;
determine that the organizational group comprises a service control policy that permits sharing of the directory; 
generate a virtual directory for the second web services account, wherein the virtual directory permits the second web services account access to the directory from the first web services account, wherein the virtual directory comprises one or more virtual resources that are representations of resources on the directory, and wherein the virtual directory further comprises a reference to the directory; and
automatically grant access to the directory for the second web services account.

Claim 19:	 (Canceled)  


Examiner's Statement of reason for Allowance
Claims 1-14, 16-18, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to one or more non-transitory computer readable media, a computer implemented method, and a system for determining to share access to a directory between a first web services account and a second web services account that lacks access to the directory, wherein the directory is managed by a directory service that 
The closest prior art, as previously recited, Amazon Web Services Developer Guide, XP055402554, and Mysyk (US20180026877), are also generally directed to various aspects web services accounts.  However, none of Amazon Web Services Developer Guide and Mysyk teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims, claims 1, 4, and 16.  For example, none of the cited prior art teaches or suggest the steps of receiving a sharing request to share access of a directory with a second web services account that lacks access to the directory, wherein a first web services account has administrative privileges to the directory, and wherein the sharing request is received from a first one of the first web services account and the second web services account; receiving an acceptance of the sharing request from a second one of the first web services account and the second web services account; making a determination to share access of the directory to the second web services account including determining that the second web services account and the first web services account share and organizational group; determining that the organizational group comprises a service control policy that permits sharing of the directory, wherein the directory is managed by a domain controller that runs within a first virtual private cloud (VPC) and the second web services account is associated with a second VPC/ wherein the directory is managed by a directory service that executes within a first on-demand configurable pool of shared computing resources, and wherein the second web services account is associated with a second on-demand configurable pool of shared computing resources/ a first on-demand configurable pool of shared computing resources that act together to provide a directory that is managed by a directory service; automatically grant access to the directory for the second web services account.
Therefore the claims are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER J MALINOWSKI whose telephone number is (571)272-5368.  The examiner can normally be reached on 8-6:30 MTWH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/W.J.M/Examiner, Art Unit 2439          



/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439